Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
Examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 11 and 19 are amended as follows.
11. (Currently amended) A method for conducting a conference, in which multiple terminals are coupled via a data network with a central conference control, the method comprising: 
using a conferencing-enabled browser for transmitting to the central conference control, information indicating that a first terminal of the multiple terminals and associated with the conferencing-enabled browser is running an application that enables the first terminal to support local browser conferences; 
determining that the conferencing-enabled browser is capable of assuming a role of a media server, wherein the determination that the conferencing-enabled browser is capable of assuming the role of a media server is based on a conference type, a conference mode, supported codecs, and conference credentials for authentication; 
receiving, by the conferencing-enabled browser of the first terminal, a confirmation from the central conference control that the conferencing-enabled browser of the first terminal can assume[[s]] the role of a media server; 
receiving, by the conferencing-enabled browser of the first terminal, audio and/or video data streams from conferencing-enabled browsers of other terminals of the multiple terminals based on control commands from the central conference control; 
performing, by the conferencing-enabled browser of the first terminal, one of: mixing the received audio and/or video data streams and sending the mixed audio and/or video data streams back to the conferencing-enabled browsers of the other terminals, or 
selecting at least one audio and/or video stream received from at least one of the conferencing-enabled browsers of the other terminals and sending the selected at least one audio and/or video data stream to the conferencing-enabled browsers of the other terminals.

19. (Currently Amended) A non-transitory computer readable medium having an application stored thereon that is executable by a computer device associated with a first terminal, the application enabling the computer device to initiate a conference and defining a method performed by the computer device when a processor of the computer device runs the application, the method comprising: 
using a conferencing-enabled browser for transmitting to the central conference control, information indicating that the first terminal associated with the conferencing-enabled browser is running an application that enables the first terminal to support local browser conferences; 
determining that the conferencing-enabled browser is capable of assuming a role of a media server, wherein the determination that the conferencing-enabled browser is capable of assuming the role of a media server is based on a conference type, a conference mode, supported codecs, and conference credentials for authentication; 
receiving, by the conferencing-enabled browser of the first terminal, a confirmation from the central conference control that the conferencing-enabled browser of the first terminal can assume[[s]] the role of a media server; 
receiving, by the conferencing-enabled browser of the first terminal, audio data and/or video data from conferencing-enabled browsers of one or more communication terminals to which the computer device is connectable; and 
performing, by the conferencing-enabled browser of the first terminal, one of: 
mixing the audio data and/or video data received with audio data and/or video data of the communication device to relay the mixed audio and/or video data to conferencing-enabled browsers of the communication terminals, or 
processing a selection of the audio and/or video data received and the audio and/or video data of the communication device to relay the selection to the conferencing-enabled browsers of the communication terminals.

Claims 20-23 are canceled.

Authorization the examiner’s amendments was given in a telephone interview with Abhay Watwe on April 28, 2022.

Reasons for Allowance
The examiner’s statement of reasons for allowance follows.  These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability.  The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The instant claims are allowable in light of the applicant's claim amendments and arguments of March 14, 2022 and the aforementioned examiner’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 5802294 integrates separate real-time and asynchronous networks--the former for real-time audio and video, and the latter for control signals and textual, graphical and other data--in a manner that is interoperable across different computer and network operating system platforms and which closely approximates the experience of face-to-face collaboration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448